Motion for resettlement of order of reversal so as to recite that reversal is on the law and the facts and not on the law alone referred to the court that rendered the decision on the appeal. Present — Lazansky, P. J., Carswell, Johnston, Adel and Taylor, JJ. Motion for resettlement of order denied. On the court’s own motion, the decision of this court handed down June 27, 1939 [ante, p. 997], is hereby amended to read as follows: Plaintiff’s intestate sustained burns at a bonfire located on a sidewalk, resulting in Ms death. Judgment reversed on the law and the facts, with costs, and complaint dismissed on the law, with costs. The fire in question was not shown to have been in existence for more than ten to seventeen minutes. Although the city was under the obligation to remove this fire from the sidewalk, in accordance with its duty of maintenance of the sidewalk free from obstructions, dangers and defects, the period during wMch the fire continued was insufficient to predicate liability on the theory that the city had notice or knowledge thereof. The existence of previous fires and then- frequent occurrence might have the effect of requiring the city to exercise greater vigilance than would be normally required, but the city was not an insurer, and was not required to station an employee at the place permanently and continuously. In any event the verdict was against the weight of the credible evidence. Hagarty, Taylor and Close, JJ., concur; Lazansky, P. J., and Carswell, J., concur as to reversal of judgment, but dissent as to dismissal of the complaint and vote to grant a new trial in order to give plaintiff an opportumty to develop her evidence with more clarity.